DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-9 are objected to because of the following informalities:  The claims use the term “informations” however “informations” is not the plural of the word information.  The Examiner assumes this is due to a mistranslation.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pacala (20190011556).
Referring to claim 1, Pacala shows a ranging sensor of a TOF method (see paragraph 71 note the delay time is used to determine distance), which operates in cooperation with at least one camera module (see the array of photosensors shown in figures 2a-2d and paragraph 9 showing the photosensor array captures images), measures time during which a beam radiated to a space is reflected by a target and 

a light-emitting unit that includes a plurality of light-emitting elements (see figure 2A Ref 210) arranged in plane (see figures 2A-2D) and radiates, toward subspaces obtained by dividing the space, light from the light-emitting elements, which are allocated to the subspaces (see the progression of figures 2A-2D note 214(1)-214(m) also see figure 3 Ref 302-304), with the light formed into a beam by a light emitting lens system (see figure 5 Ref 520);
a light-receiving unit that includes a plurality of light-receiving elements arranged in plane (see figures 2A-2D Ref 220), and receives reflected light beams from the subspaces arid forms images of the reflected light beams on the light-receiving elements, which are allocated to the subspaces (see figures 2A-2D note the progression of the activated elements Ref 224(1)-224(m) also see figure 3 Ref 306-308), by a light receiving lens system (see figure 5 Ref 502); arid
a space control unit that independently controls each element group that includes at least one light-emitting element and at least one light-receiving element that are allocated to a common one of the subspaces (see figure 1 note Ref 125 in communication with 115 via comm line Ref 119 acts to control and synchronize the emitter and receiver array).


the number of the distance information is equal to or less than the number of the TOF signal processing channels (see figure 11 and 12 note the active columns shown in figure 11 for readout is 1110 and 1112, also figure 12 shows where a single row is read out).
Referring to claim 3, Pacala shows the space control unit configures at least one or a plurality of subspace groups that is/are designated in advance on a basis of the image information and each of the subspace groups includes one or a plurality of the subspaces and the distance information related to the subspace groups are acquired in the TOF signal processing unit (see paragraph 169 note the last line including “the grouping registers may be configured when the sensor array turns on and may be reprogrammed to change the sequencing of the groups based on control inputs from the ranging system controller or based on information from the target environment”).
Referring to claim 9, Pacala shows the number of the light-emitting elements and the number of the light-receiving elements are equal to or less than the number of effective pixels of an imaging sensor included in the camera module (see figures 2A-2D and figures 13A-13B).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pacala (20190011556) in view of Spickermann (20190041519).
Referring to claim 4, Pacala fails to shows but Spickermann shows the TOF signal processing unit adds, to the distance informations further information indicating reliability for each of the distance informations related to specific subspaces or subspace groups (see paragraph 26).  It would have been obvious to include the reliability for the distance information as taught by Spickermann because this allows the system to measure distance to a target object and allow for a possible error in measurement to ensure safety when used in collision avoidance.   
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pacala (20190011556). 
Referring to claims 5 and 6, Pacala renders obvious the number of the light-receiving elements included in the light-receiving unit is a multiple of the number of the light-emitting elements included in the light-emitting unit, the light-receiving elements are configured to form a unit element in a unit of the multiple (see figures 2A-2D), and
a moving-direction estimator unit that estimates a set of moving directions of targets, on a basis of change in a light amount reflected by each of the targets and received by the light-receiving elements in each of unit elements, is further included 
Referring to claims 7 and 8, Pacala renders obvious the space control unit reconfigures the subspace groups on a basis of a result of the estimation of the moving-direction estimator unit, and
the distance informations related to the reconfigured subspace groups are acquired in the TOF signal processing unit (note the reconfigurable transmission and reception areas as shown in figure 13A-13B also see paragraph 169 in combination with the object tracking shown in paragraph 84).  One of ordinary skill in the art would have known to reconfigure the active areas in the transmitter and receiver array to track an object in light of Pacala.  
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645